Citation Nr: 0000671	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's compensation benefits on behalf of the 
veteran's child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1980 to March 1982.  
The appellant has custody of the veteran's child.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision of 
January 1997 by the Department of Veterans Affairs (VA), 
Newark, New Jersey, Regional Office (RO).  The decision 
granted an apportionment of the veteran's benefits to the 
appellant on behalf of the veteran's child in the amount of 
$40.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  A child was born to the veteran and the appellant in 
April 1996.

3.  The appellant has custody of the child.

4.  The veteran has agreed to allow apportionment of $300 per 
month of his benefits to the appellant on behalf of his 
child.  

5.  The veteran reasonably discharges his responsibility for 
the support of the child through the apportionment of $300.

6.  The appellant has not demonstrated that hardship exists.


CONCLUSION OF LAW

The criteria for an apportionment of $300, but no higher, of 
the veteran's VA benefits to the appellant on behalf of the 
veteran's child are met.  38 U.S.C.A. § 5307 (West 1991); 38 
C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
her claim for a higher apportionment of the veteran's 
disability benefits.  She asserts that she is entitled to an 
apportionment which is higher than $40 per month because she 
has substantial expenses which she incurs supporting the 
veteran's child.

Some of the basic facts of this case are not in dispute.  A 
child was born to the veteran and the appellant in April 
1996.  The appellant has custody of the child.

Under 38 U.S.C.A. § 5307 (West 1991), if the veteran's 
children are not in the veteran's custody, all or any part of 
the compensation or pension payable on account of the veteran 
may be apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (1999).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran's child is not residing with the 
veteran and the veteran is not reasonably discharging his or 
her responsibility for the child's support.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450 (1999).  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (1999).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his child, but special circumstances exist which warrant 
giving the dependent additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment 
higher than $40 per month of the veteran's VA benefits to the 
appellant on behalf of his children is warranted.  In this 
regard, the Board notes that in a written statement dated in 
November 1997, the veteran requested that the apportionment 
which was being given to the appellant be increased from $40 
to $300 per month.  

The Board further finds, however, that a general 
apportionment higher than $300 per month under 38 C.F.R. 
§ 3.450 (1999) is not warranted because the veteran 
reasonably discharges his responsibility for the support of 
the child through the $300 apportionment to which he has 
agreed.

The Board also finds that a special apportionment higher than 
$300 is not warranted under 38 C.F.R. § 3.451 (1999) because 
the appellant has not demonstrated that hardship exists.  In 
this regard, the Board notes that in a written statement of 
November 1996, the appellant indicated that she had monthly 
expenses of $1,030 and a monthly income of $1,284.  Thus, her 
income exceeds her expenses.  Therefore, according to the 
information which the appellant has provided, she has 
sufficient income to meet the expenses for her and the child.  
The Board notes that since the appellant's initial 
requirement under 38 C.F.R. § 3.451 (1999) of demonstrating 
hardship has not been met, it is unnecessary to consider 
whether a higher apportionment would cause hardship upon the 
veteran.  

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of $300 per month, but no 
higher, of the veteran's VA benefits to the appellant on 
behalf of his child are met.  Accordingly, the appeal is 
granted to this extent.


ORDER

An apportionment of the veteran's benefits to the appellant 
in the amount of $300 per month, but no higher, is granted.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

